DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8, 9, 13, 14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Appl. Pub. No. 2018/0068374 (Turlay et al. – hereinafter Turlay).

Referring to claim 1, Turlay discloses an information processing apparatus, comprising: 
a memory that stores computer executable components; and [See paragraphs 0014-0020, 0037, 0038]
a processor that executes the computer executable components stored in the memory, wherein the computer executable components comprise: [See paragraphs 0014-0020, 0037, 0038]
a merchandise determination component for determining whether or not merchandise for which merchandise identification information for identification of the merchandise is acquired is merchandise in increasing demand having a number of sales increase within a fixed period; [See paragraphs 0020-0022] 
a threshold determination component for determining whether or not a number of sales of the merchandise in increasing demand to a customer is equal to or smaller than a threshold if the merchandise is determined to be the merchandise in increasing demand; and [See paragraphs 0023-0027 – One or more rules/restrictions may be associated with a merchandise and a purchase is allowable if the restriction is not met. For example, when a purchase limit for a customer is not exceeded.]
a sales control component for performing a sales data process on the merchandise if the number of sales is determined to be equal to or smaller than the threshold, and outputting information representing a ban on a sale of the merchandise to the customer if the number of sales is determined to be larger than the threshold. [See paragraphs 0024-0027]

Referring to claim 2, Turlay discloses the information processing apparatus according to claim 1, wherein the threshold determination component determines whether or not the number of sales of the merchandise in increasing demand is equal to or smaller than the threshold by comparing the number of the merchandise in increasing demand already subjected to a sales data process in single transaction with the threshold. [See paragraphs 0022-0024] 

Referring to claim 6, Turlay discloses the information processing apparatus according to claim 1, further comprising a POS terminal. [See paragraphs 0032-0034] 

Referring to claim 7, Turlay discloses the information processing apparatus according to claim 1, further comprising a plurality of POS terminals. [See paragraphs 0032-0034]

Referring to claims 8 and 9, they contain similar limitations as set forth in claims 1 and 2, and therefore are rejected based on the same rationale. 

Referring to claims 13, 14, 18 and 19, they contain similar limitations as set forth in claims 1, 2, 6 and 7, and therefore are rejected based on the same rationale. 

Referring to claim 20, Turlay discloses the system according to claim 13, further comprising a plurality of self checkout apparatuses. [See paragraph 0035]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3-5, 10-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Turlay as applied to claims 1, 8 and 13 above, and further in view of U.S. Patent No. 8,255,288 (Gupta et al. – hereinafter Gupta).

Referring to claim 3, Turlay disclose the information processing apparatus according to claim 2 above. Turlay does not explicitly disclose the limitation: wherein the threshold determination component determines whether or not the number of sales of the merchandise in increasing demand is equal to or smaller than the threshold by further comparing a number of purchases of the customer within a first predetermined period relating to the merchandise in increasing demand with the threshold. 
Gupta teaches a system with the limitation: wherein the threshold determination component determines whether or not the number of sales of the merchandise in increasing demand is equal to or smaller than the threshold by further comparing a number of purchases of the customer within a first predetermined period relating to the merchandise in increasing demand with the threshold. [See col. 10, line 61-col. 11, line 5, col. 12, lines 26-35] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Turlay to have incorporated a rules/restrictions feature as in Gupta with the motivation of regulating the sales of high demand items. [See Turlay paragraphs 0022-0027; Gupta col. 10, line 61-col. 11, line 5, col. 12, lines 26-35]

Referring to claim 4, the combination of Turlay and Gupta discloses the information processing apparatus according to claim 3, wherein the sales control component outputs information representing a stop of the sale of the merchandise in increasing demand to the customer if a number of visits of the customer within the first predetermined period exceeds a predetermined number of times. [See Gupta col. 10, line 61-col. 11, line 5, col. 12, lines 26-35] 

Referring to claim 5, the combination of Turlay and Gupta discloses the information processing apparatus according to claim 3, wherein the merchandise determination component compares numbers of sales of the merchandise in the first predetermined period and a preceding second predetermined period and determines that the merchandise is merchandise in increasing demand if the number of sales of the merchandise in the first predetermined period increases compared to the number of sales of the merchandise in the second predetermined period. [See Gupta col. 10, line 61-col. 11, line 5, col. 12, lines 26-35] 

Referring to claims 10-12, they contain similar limitations as set forth in claims 3-5, and therefore are rejected based on the same rationale. 

Referring to claims 15-17, they contain similar limitations as set forth in claims 3-5, and therefore are rejected based on the same rationale.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/           Primary Examiner, Art Unit 3687